DETAILED ACTION

Currently pending claims are 1 – 25.


Claim Objection
Claim 1 is objected to because of the following informalities (and Examiner respectfully request to correct as follows): “a processor” should be replaced with “a hardware processor (or a processor device, or a processor circuit)” – Examiner notes this is because a computer processor could be a software processor (e.g. a Microsoft WORD processor).  Appropriate correction(s) is (are) required.  // “A computer processor” may include the “software processor” (e.g. a word processor) //

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 6 – 13, 17 – 20 and 24 – 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruening et al. (U.S. Patent 7,603,704).  

As per claim 1, 12 and 19, Bruening teaches an apparatus, comprising: 
a processor (Bruening: Figure 1); and 
memory comprising instructions that when executed by the processor cause the processor (Bruening: Figure 1) to: 
determine to evict a cache line from a cache memory comprising a first cache line and a second cache line (Bruening: Col. 2 Line 46 – 49, Col. 4 Line 43 – 45 and Col. 15 Line 64 – 66: (a) using a code cache to enforce a security policy during the transfer of control flows to prevent executing malicious code by monitoring all control flow transfers w.r.t. a code cache, wherein (b) the code is originally copied from a data  storage into a memory and then, subsequently, the code is copied from the memory into a code cache which comprises a fragment / a block as a basic block (i.e. a section of code), that constitutes a cache line (to match the claim language), and (c) when a runtime system detecting a security violation after tracking the origins of every block in the code cache, invalidating (evicting) the code cache block / line – i.e. to dispossess the respective cache code from the cache memory as an invalid entity));
preserve the first cache line in the cache memory based on determination of an association between the first cache line and a shadow stack (moved to the bottom);
select the second cache line to evict from the cache memory based on determination of no association between the second cache line and the shadow stack (Bruening: see above & Col. 26 Line 13 – 16 / Line 54 – 57, Col. 26 Line 65 – Col. 27 Line 3, Col. 15 Line 64 – 66, Col. 15 Line 49 – 51 and Col. 14 Line 16 – 20: (a) protecting a malicious attack from improperly manipulating the return address and violating the standard matching of a call with a target return address associated with a target call block by (b) checking whether an associated shadow stack matches the return destination address – if not, then there is a security violation, and (c) invalidating (evicting) the code cache block / line – i.e. to dispossess the respective cache code from the cache memory as an invalid entity (see above)), for example, to remove the malicious associated code page / block / fragment accordingly from the memory because (d) if there is a difference (mismatch), then the associated code block w.r.t. the return address is different which can be caused either by (i) a malicious modification after copied from the original memory storage or (ii) merely dynamically generated (by a mlaicious entity) (Col. 15 Line 49 – 51));
preserve the first cache line in the cache memory based on determination of an association between the first cache line and a shadow stack (Bruening: see immediate above: In case if there is a match – the transfer of the control flow does not violate (i.e. in compliance with) the security policy (as presented above) and thus preserve the cache code block / line in the cache memory and return to the same function that execued the previous call as normal). 

As per claim 2, 13 and 20, Bruening teaches access a first entry of a page table to determine the association between the first cache line and the shadow stack, wherein the first entry of the page table corresponds to the first cache line; and access a second entry of the page table to determine no association between the second cache line and the shadow stack, wherein the second entry of the page table corresponds to the second cache line (Bruening: see above & Col. 13 Line 57 – 58, Col. 15 Line 30 – 45 and Col. 26 Line 54 – 57: the target code stored at the code catch is originally stored at a list of page (i.e. a page table) in the memory and thus a target entry of a page table is associated with a target code block in association with a cache line (see above), wherein when monitoring a control flow transfer, a target code block is corresponding to a target return address, which is further associated with a shadow stack (see above) to protect the malicious attack from improperly manipulating the return address and violating the standard matching of a target call with a target return address associated with a target call block). 
As per claim 6, Bruening teaches the first entry of the page table comprising a plurality of shadow stack pointers (Bruening: see above and Figure 26 / E-722 & E-723: allocating memory for the shadow stack and initialize the shadow stack pointer).  

As per claim(s) 7, the claims contain(s) similar limitations to claim(s) 1 and thus is/are rejected with the same rationale.   

As per claim 8 and 9, Bruening teaches the shadow stack comprising the top of the shadow stack (Bruening: see above & Col. 26 Line 66 – 67 and Col. 27 Line 10 – 15: (a) using pinter w.r.t. a top of shadow stack and thus (b) evidently the stack comprises a number of active entries in a shadow stack buffer).  

As per claim 10, 17 and 24, Bruening teaches to prevent modification to the first cache line based on determination of the association between the first cache line and the shadow stack (Bruening: see above & Col. 26 Line 54 – 57 / Line 65 – Col. 27 Line 1). 
As per claim 11, 18 and 25, Bruening teaches to calculate a shadow stack memory address based on the first cache line and in response to a call instruction (Bruening: see above & Col. 27 Line 10 – 15 / Line 42 – 50: On a call, a shadow stack memory (register) address is calculated based on a counter pointed to a XMM shadow stack register which is associated with the return address w.r.t. a cache code).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 3, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bruening et al. (U.S. Patent 7,603,704), in view of Strett et al. (U.S. Patent 8,291,202).  

As per claim 3, 14 and 21, Strett (& Bruening) teaches to access a third entry of the page table to determine no association between the third cache line and the shadow stack (Bruening: see above & Col. 26 Line 54 – 57 / Line 65 – Col. 27 Line 1: managing a code cache (i.e. copying a section of code into a cache) along with a security policy during the transfer of control flows to prevent executing malicious code by monitoring all control flow transfers w.r.t. a code cache and invalidating (evicting) the code cache block / line – i.e. to dispossess the respective cache code from the cache memory as an invalid entity when a security violation is detected), wherein the third entry of the page table corresponds to the third cache line; 54Docket No.: P1 13879-C 1/1020.1 13879Cevaluate the second cache line and the third cache line with a least recently used cache line replacement policy (see Strett below) based on determination of no association between the second cache line and the shadow stack and determination of no association between the third cache line and the shadow stack (Bruening: see above & Col. 26 Line 54 – 57 / Line 65 – Col. 27 Line 1: see above); and 
Strett teaches select the second cache line to evict from the cache memory based on the least recently used cache line replacement policy (Strett: Col. 1 Line 44 – 48: providing a higher performance level of a memory hierachy scheme, wherein a plurality of sections of code can be stored at a code cache and each of cache codes can be managed with a Least-Recently-Used cache replacement policy).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to propose the modification of selecting a cache line to evict from the cache memory based on the least recently used cache line replacement policy because Strett teaches to provide a higher performance level of a memory hierachy scheme, wherein a plurality of sections of code can be stored at a code cache and each of cache codes can be managed with a Least-Recently-Used cache replacement policy within / over the Bruening’s system of managing a code cache (i.e. copying a section of code into a cache) along with a security policy during the transfer of control flows to prevent executing malicious code by monitoring all control flow transfers w.r.t. a code cache and invalidating (evicting) the code cache block / line – i.e. to dispossess the respective cache code from the cache memory as an invalid entity).

Allowable Subject Matter

Claim 4 – 5, 15 – 16 and 22 – 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (i.e. claim 1, 13 & 20).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788.  The examiner can normally be reached on Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




---------------------------------------------------
                  /Longbit Chai/
           Longbit Chai E.E. Ph.D.
    Primary Examiner, Art Unit 2431
                   No. #2234 – 2020
---------------------------------------------------